Citation Nr: 1444935	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  10-24 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for chondromalacia of the right knee with minimal degenerative changes.

2.  Entitlement to an increased rating in excess of 10 percent for chondromalacia of the left knee with minimal degenerative changes.

3.  Entitlement to an increased rating in excess of 10 percent for residuals of a right ankle sprain.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1988 to October 1989.

This matter comes to the Board of Veterans' Appeals (Board) from May 2009 and August 2011 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

Records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An April 2010 statement of the case (SOC) denied entitlement to increased ratings for the Veteran's service connected bilateral knee disability and right ankle disability.  This SOC also denied to reopen the Veteran's claim for entitlement to service connection for a low back disability.  In his May 2010 substantive appeal, the Veteran did not request a hearing.  However, a November 2011 SOC denied entitlement to TDIU, and in his November 2011 substantive appeal, the Veteran requested a Travel Board hearing before the Board.  The Veteran has a right to request a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a), (c), 19.9, 19.25, 20.704 (2013).  In August 2014, the RO specifically advised the Veteran that he had been placed on a list of persons wanting to appear for a Travel Board hearing; however, it does not appear as if the Veteran has been scheduled for a Travel Board hearing.  Accordingly, the Veteran should be scheduled for a hearing before the Board.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a Travel Board hearing in accordance with his request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



